Citation Nr: 1702793	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  06-21 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for a disorder manifested by burning, numbness, and tingling of the bilateral upper extremities (currently diagnosed as neuropathy), to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

3.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis or pneumonia, as due to exposure to herbicides or asbestos, and/or as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1976, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Baltimore, Maryland.  A timely notice of disagreement was received in March 2006, a statement of the case was issued in June 2006, and a VA Form 9 was received in July 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In January 2015, the Board remanded these claims for additional development. Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disorder, a disorder of the bilateral upper extremities, and a respiratory disorder.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Cervical Spine Disorder

The Veteran asserts that he injured his neck during service while diving into a bunker.  See August 2009 RO Hearing Transcript.

The Veteran was afforded a VA examination in January 2005, at which time he was diagnosed with cervical spondylosis.

To date, a medical opinion has not been obtained regarding whether the Veteran's cervical spondylosis is causally or etiologically due to service.  On remand, this medical opinion must be obtained.

Additionally, the Board notes that in a June 2010 rating decision, the Veteran was granted service connection for degenerative disc disease of the lumbosacral spine.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  On remand, a medical opinion must be obtained regarding whether the Veteran's cervical spine disorder is proximately due to or aggravated by his service-connected lumbar spine disability.

Disorder of the Bilateral Upper Extremities

The Veteran has asserted he experiences numbness, tingling, and burning of the bilateral upper extremities.  See March 2006 statement.  The Veteran testified during the August 2009 RO Hearing that he believes the symptoms are secondary to his cervical spine disorder.

During an August 2009 VA examination of the spine, the examiner briefly noted that the Veteran has "some upper extremity neuropathy, but this is relating to separate condition of the shoulder and neck."

Furthermore, as noted previously, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board notes that the Veteran is presumed to have been exposed to herbicides.  See DD-214.  The Veteran also suffered from severe malaria during service, and is currently service connected for that disability.  The Veteran is also service connected for degenerative disc disease of the lumbar spine.  

To date, the Veteran has not yet been afforded a VA examination specifically for this claimed disorder, and no medical opinions regarding etiology have been obtained.  On remand, the Veteran should be afforded a VA examination and medical opinions regarding etiology must be obtained.

Respiratory Disorder

The Veteran seeks entitlement to service connection for a chronic respiratory disorder.  As noted in the January 2015 Board Remand, the Veteran's service treatment records document numerous complaints of respiratory symptoms, including dyspnea and chest congestion, throughout the Veteran's service, and the Veteran was treated for upper respiratory infections, bronchitis, and pneumonia on several occasions during service.  

Post service, the Veteran has alleged that he has experienced a history of increased secretions, cough, mucus, and shortness of breath on exertion.  See March 2005 statement.   Importantly, post-service treatment records contain multiple diagnoses of bronchitis and pneumonia.  A June 2005 VA treatment record reflects a notation of "chronic bronchitis" and an October 2010 VA treatment note indicated a diagnosis of acute bronchitis and asthma.  A January 2011 VA treatment record reports a diagnosis of bronchitis.  A February 2014 VA treatment record notes the Veteran was assessed with acute bronchitis and mild pneumonia.

A medical opinion was obtained in May 2015.  The VA examiner stated that since no active respiratory disorder was found on review of medical records, they were unable to establish a diagnosis of a pulmonary condition.  An addendum opinion was requested, but the VA examiner again noted in May 2015 that problem lists and the most recent treatment notes from April 2015 did not indicate any pulmonary diagnoses, so therefore, no medical opinion was provided.

The VA medical opinions of record fail to discuss the Veteran's diagnoses of chronic bronchitis and pneumonia on multiple occasions post service, and reported that treatment notes did not indicate any pulmonary diagnoses.  As such, the Board cannot accept this medical opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  

Additionally, the Board notes that during a March 2016 VA examination, the Veteran was diagnosed with borderline pulmonary emphysema.  To date, a medical opinion regarding the etiology of this disorder has not yet been obtained.  

For the reasons stated above, the Board finds an addendum opinion that fully discusses the Veteran's post-service medical history and etiology of his current disorders is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed cervical spine disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his cervical spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's cervical spine disorder is in any way causally or etiologically related to his active service, to include the asserted injury to his neck while jumping into a bunker during service; and,

b) that the Veteran's cervical spine disorder is proximately due to or aggravated (beyond a natural progression) by his service-connected degenerative disc disease of the lumbosacral spine.

For purposes of this opinion, the VA examiner should assume that the in-service accident occurred.  In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination for his claimed disorder manifested by burning, numbness, and tingling of the bilateral upper extremities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current applicable diagnoses should be noted.  After the claims file is reviewed, for each pertinent diagnosis, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's disorder of the bilateral upper extremities is in any way causally or etiologically related to his active service, to include the asserted injury to his neck while jumping into a bunker during service;

b)  that the Veteran's disorder of the bilateral upper extremities is due to exposure to herbicides during service; and,

c) that the Veteran's disorder of the bilateral upper extremities is proximately due to or aggravated (beyond a natural progression) by his service-connected degenerative disc disease of the lumbosacral spine and/or cervical spine spondylosis.

The examiner should offer comments on the August 2009 VA examiner's statement that the Veteran has "some upper extremity neuropathy, but this is relating to separate condition of the shoulder and neck."

For purposes of this opinion, the VA examiner should assume that the in-service accident occurred.  In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Obtain an addendum opinion for the Veteran's claimed respiratory disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his respiratory disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's post-service chronic bronchitis and/or pneumonia is in any way causally or etiologically related to his active service, to include exposure to herbicides and/or asbestos;

b) that the Veteran's borderline pulmonary emphysema is in any way causally or etiologically related to his active service, to include exposure to herbicides and/or asbestos;

c)  that the Veteran's post-service chronic bronchitis and/or pneumonia is proximately due to or aggravated (beyond a natural progression) by his service-connected malaria;

d)  that the Veteran's borderline pulmonary emphysema is proximately due to or aggravated (beyond a natural progression) by his service-connected malaria.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

6.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




